DISTRICT COURT OF APPEAL OF THE STATE OF FLORIDA
                              FOURTH DISTRICT

    CURTIS B. SIMPSON, MARY H. PARKEY, ALBERT DORSI,
       ALBERTA M. HAMMERSHOY, RUSSELL HUNTER,
JAMES M. GARRITY, PHILLIP E. GOODRICH, DIANE POTOLICCHIO,
JAMES MATTINGLY, ANNE-MARIE POMINVILLE SABOURIN, ADELE
 MANCINI, RUSSELL K. FRAZIER, CHARLIE TARPEY, and JUDITH
   TARPEY, as Beneficiaries of THE LEISURE GARDENS TRUST,
                            Appellants,

                                     v.

              FORREST NIEMI and MARGARET YORK,
                          Appellees.

                              No. 4D21-2122

                              [March 17, 2022]

   Appeal from the Circuit Court for the Seventeenth Judicial Circuit,
Broward County; Nicholas Richard Lopane, Judge; L.T. Case No. CACE-
19-008689 (03).

  Peter J. Snyder of Peter J. Snyder, P.A., Boca Raton, for appellants.

   Joseph M. Cobo and Avery A. Dial of Kaufman Dolowich & Voluck, LLP,
Fort Lauderdale, for appellee Forrest Niemi.

    Leonard Wilder of Bakalar & Associates, P.A., Coral Springs,
for appellee Margaret York.

PER CURIAM.

  Affirmed.

DAMOORGIAN, FORST and ARTAU, JJ., concur.

                          *          *           *

  Not final until disposition of timely filed motion for rehearing.